DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-8 and 10-20 are pending in the application.  Claim 9 has been cancelled. Claims 10-11 are withdrawn from consideration due to Applicant’s elections. 
Amendments to claims 1-8 and 12, and new claims 13-20, filed on 1/25/2021, have been entered in the above-identified application.

		
	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7 and 12-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oikawa (JP 2017114744 A, see the attached machine translation).

Regarding claim 7 , Oikawa teaches a hydrophilic silica aerogel with a contact angle of water of 0 to 5°, and a heat insulating material in which the hydrophilic silica aerogel and a woven fabric containing a resin or a glass fiber are combined (Abstract, [0013] and claims 6 and 8).  Oikawa teaches that an object of the invention is to provide a hydrophilic silica aerogel which can be used at 500 ° C. or higher, a method for producing the same, and a heat insulating material ([0010]). Oikawa teaches that a method for producing a hydrophilic silica aerogel is used, in which hydrophobic silica aerogel is heat-treated to remove hydrophobic groups and to produce a hydrophilic silica aerogel ([0011] and claim 1).  Oikawa teaches that the hydrophilic aerogel thus obtained does not have an organic functional group ([0014]).

Regarding claims 1-3, 6 and 12-18, Oikawa remains similarly as applied above to claim 7.  With regard to the claimed limitation of an oven or a part of an oven, it is the position of the examiner that the hydrophilic silica aerogel of Oikawa would be capable as functioning as part of an oven.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the hydrophilic silica .

Claims 1-3, 6-8, 12-17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deng et al. (US 6,239,243 B1).   

Regarding claims 1-2, 7 and 12-15, Deng teaches wherein, in a preferred method for the preparation of hydrophilic silica gels, a hydrophilic silica hydrogel is treated with an organosilicon compound to effect hydrophobing of the silica hydrogel and is heated in the presence of an oxidizing atmosphere to a temperature sufficient to reduce the hydrophobicity imparted by the surface treatment (Abstract).  Deng teaches that all or a portion of the hydrophobicity imparted to the silica gel by a treatment step (A) may be reduced or removed by a heating of step (B) (col. 7 lines 12-42).  

With regard to the claimed limitation of an “aerogel,” Deng teaches that the method of preparing the silica hydrogels is not critical and can be any of those methods known in the art, wherein the silica hydrogels useful in the method can be prepared by methods such as those described, for example, in Lentz, U.S. Pat. No. 3,122,520; Burns et al., U.S. Pat. No. 5,708,069; Burns et al. U.S. Pat. No. 5,789,514; Jansen et al., U.S. Pat. No. 5,647,962; and Jansen et al., U.S. Pat. No. 5,795,556, and include organosilicate modified silica hydrogels such as described in Burns et al., U.S. Pat. No. 5,789,495 and Burns et al., U.S. Pat. No. 5,807,501; all of which are incorporated by reference for such teachings (col. 1 lines 48-59).  The examiner notes, for instance, that Jansen et al., U.S. Pat. No. 5,647,962, teaches SiO.sub.2 gels that can be dried under subcritical conditions (col 1 lines 8-21 and 41-45).  Thus, it is the position of the Office 

With regard to the claimed limitations “An oven or a part of an oven” (claim 1) and “wherein the oven or the part of the oven operates at high temperature up  to 550°C” (claim 12):  Deng teaches that, typically (in the heat treatment step), a temperature within a range of about 300° C. to 1000 ° C. may be used, with a temperature within a range of about 400° C. to 800° C. being preferred (col. 7 lines 12-42).  Thus, it is the position of the office that the hydrophilic silica gels of Deng would be capable of functioning as a part of an oven and operating at high temperature up to 550°C as claimed.  

In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the hydrophilic silica gels of Deng would be capable of functioning as a part of an oven and/or operating at high temperature up to 550°C because Deng implies that temperatures within a range of about 300° C. to 1000 ° C. do not adversely affect the structure of the gels (see col. 7 lines 12-42 of Deng; also see Abstract of Jansen et al., U.S. Pat. No. 5,647,962, which is incorporated by reference).

Regarding claims 3 and 16-17, Deng teaches that the silica hydrogel useful in the present method may be prepared by first forming a silica hydrosol comprising from about 0.02 g to 0.5 g of SiO2 per ml and if desired about 1 to 50 weight percent of an organosilicate, such as sodium methyl silicate, based on the weight of the hydrosol (col. 3 lines 60-64).

Regarding claim 6, the examiner notes that Deng does not teach incorporation of formaldehyde.

Regarding claims 8 and 19, Jansen et al., U.S. Pat. No. 5,647,962, which is incorporated by reference in col. 1 lines 48-59 of Deng, teaches a thermal conductivity (λ) of 0.016 W/mK (i.e. 16 mW/mK) (Jansen: col. 3 lines 16-22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (JP 2017114744 A), as applied to claims 1 and 7 above, in view of Imae et al. (US 2014/0057083 A1).

Regarding claims 4-5 and 20, Oikawa does not explicitly disclose wherein the insulating material is from at least one fibrous insulating layer containing aerogels, said layer comprising from 25% to 95% by weight of aerogel(s) and from 5% to 75% by weight of fibers.

However, Imae et al. (“Imae”) teaches a moldable heat insulating composition, and a shaped heat insulator using the composition, wherein the composition comprises (A) silica aerogel, (B) starting material liquid, (C) surfactant and (D) reinforcing fiber (Abstract).  Imae teaches that a mixing mass ratio of (A) silica aerogel and (B) starting material liquid for hydrothermal synthesis can be selected normally from the range of 8:2 to 3:7 ([0040]).  Imae also teaches that the fiber may be contained up to 10 parts by mass, preferably 1 part by mass 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the silica gels of Oikawa with a reinforcing fiber in an amount of up to 10 parts by mass, or 1 part by mass to 5 parts by weight, with respect to 100 parts by mass of silica gel in order to obtain a heat insulator with good mechanical strength and/or moldability, as taught by Imae (Abstract, [0040] and [0047]).

Regarding claim 8 and 19, Imae teaches wherein the heat insulator attains to have a thermal conductivity as low as 25 mW/m·K or less, preferably 20 mW/m·K or less at 25° C, and moreover, the heat insulator can retain a heat insulating property as low as 30 mW /m·K or less, preferably 28 mW/m·K or less at 25° C., even after firing treatment at a temperature of 400° C. or more, or after exposure for long hours at a temperature of 400° C. or more ([0073]).



Claims 4-5, 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 6,239,243 B1), as applied to claims 1 and 7 above, in view of Imae et al. (US 2014/0057083 A1).

Regarding claims 4-5 and 20, Deng does not explicitly disclose wherein the insulating material is from at least one fibrous insulating layer containing aerogels, said layer comprising from 25% to 95% by weight of aerogel(s) and from 5% to 75% by weight of fibers.

However, Imae et al. (“Imae”) teaches a moldable heat insulating composition, and a shaped heat insulator using the composition, wherein the composition comprises (A) silica aerogel, (B) starting material liquid, (C) surfactant and (D) reinforcing fiber (Abstract).  Imae teaches that a mixing mass ratio of (A) silica aerogel and (B) starting material liquid for 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the silica gels of Deng with a reinforcing fiber in an amount of up to 10 parts by mass, or 1 part by mass to 5 parts by weight, with respect to 100 parts by mass of silica gel in order to obtain a heat insulator with good mechanical strength and/or moldability, as taught by Imae (Abstract, [0040] and [0047]).

Regarding claims 8 and 19, Deng remains as applied above to claims 8-9.  In the event that Deng is found not to teach the claimed limitations, Imae teaches wherein the heat insulator attains to have a thermal conductivity as low as 25 mW/m·K or less, preferably 20 mW/m·K or less at 25° C, and moreover, the heat insulator can retain a heat insulating property as low as 30 mW /m·K or less, preferably 28 mW /m·K or less at 25° C., even after firing treatment at a temperature of 400° C. or more, or after exposure for long hours at a temperature of 400° C. or more ([0073]).




Response to Arguments

Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Applicant contends that from the teachings of Imae, which expressly states that the . 
Regarding this contention, in the examiner’s view, Imae is not limited to hydrophobic aeorgels.  For instance, the examiner notes that claim 1 of Imae does not include a limitation of a hydrophobic aerogel.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Juhl et al. (US 2015/0122795 A1) teaches insulating blankets used in ovens.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789